Title: From Hannah Phillips Cushing to Abigail Smith Adams, 2 September 1801
From: Cushing, Hannah Phillips
To: Adams, Abigail Smith



Scituate September the 2nd. 1801.

I fear my dear Madam that long before this you have taxed me with neglect. But however strong appearances are against me, not a day has passed since we parted in a snow storm, that my good wishes for your health & happiness have been omitted. Mr Cushing had business at Norwich, which obliged us to return that way. I then intended & fully expected, as soon as we had arranged the family in some degree, to have visited our Friends at Quinsey and Boston. But one little circumstance after another in addition to Mr. C’s aversion to be in Town in the Summer season, has prevented. He however offered to go to Quinsey which I would most gladly have accepted of, if I had not been fearfull that our Friends at Boston and Roxbury would have taken offence at our not calling on them, when so near them. In October we expect to set out for Washington, when I promise myself the satisfaction of visiting you. We are pleasing ourselves with the idea that in the interim we shall have the long wished for visit from you realized; & we should think it an additional honor if our late & good President would be one of the company. We daily hear of strange events taking place. But this People would not be satisfied with a President that was too good for them. Mr. C says he has done with Politicks, that they have got beyond him. It gave us much pleasure on hearing of the appointment of our worthy Friend Mr Cranch. It has been observed that it was one of the best Acts of the Presidents. Be so good as to present our best respects to him & accept of our sincere wishes for your health and happiness.
H CushingI hope that Mr and Mrs Cranch are well, also Miss Smith, It would give us pleasure to see them here. Our regards are due to them.
